Darrell Hickman, Justice, concurring. I concur in the result, but emphasize three things. First, the petitioners are not necessarily untimely. If they are, the majority should simply stop there. The challenge is not that the reapportionment for the 1980’s was unconstitutional for violating the “one man, one vote” principle; it is a challenge of the reapportionment based on a recent Supreme Court decision. It is conceivable to me that a constitutional challenge could be made after the thirty day period, alleging extraordinary circumstances. This case does not. We decided in a prior case that the Arkansas constitutional provision for each county to have at least one representative had to give way to the “one man, one vote” principle. Wells v. White, 274 Ark. 197, 623 S.W.2d 187 (1981). That rule has not been altered in the least by the U.S. Supreme Court. The second point I emphasize is that counties can and should be a consideration, just as natural boundaries can be a legitimate consideration on drawing lines for representatives. See Kelly v. Bumpers, 340 F. Supp. 568 (E.D.Ark. 1972), aff’d., 413 U.S. 901 (1973). My third point is strictly a personal observation. This is the third suit filed pertaining to the 1980 reapportionment and oddly none have challenged the plan itself. The first suit sought only to realign a few lines in one county. Bizzell v. White, 274 Ark. 511, 625 S.W.2d 528 (1982). The second was a decision on the question before us. Wells v. White, supra. To my knowledge, in the past a suit has been filed challenging the entire plan. See, e.g. Smith v. Bd. of Apportionment, 219 Ark. 611, 243 S.W.2d 755 (1951); Faubus v. Kinney, 239 Ark. 443, 389 S.W.2d 887 (1962); Kelly v. Bumpers, supra. Those cases served a useful purpose. They settled the matter once and for all. For the benefit of those who hold office, seek office and vote, this sort of matter ought to be settled soon. All legitimate questions ought to be answered early so government can proceed without fear of disruption. Also I point out, especially to those responsible for reapportionment, that the primary and only legitimate duty they have is to create districts to serve the electorate — the state. Drawing districts to favor incumbents is not a factor that can be or should be considered. This criticism was leveled at the 1980 plan but never properly presented. I must say some districts do have unusual boundary lines that might support the argument.